Title: From Tench Tilghman to Timothy Pickering, 19 November 1782
From: Tilghman, Tench
To: Pickering, Timothy


                  
                     Sir
                     Head Quarters 19th Novemr 1782
                  
                  It is His Excellency’s wish that you should if possible accommodate Lieut. Scudder who is lately returned from Canada with a Horse to go to his home near Elizabeth Town.  I am Yr most obt Servt
                  
                     Tench Tilghman A.D.C.
                     
                  
               